Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 1 of 7 Page ID #:533
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 2 of 7 Page ID #:534



 1 Release Provisions [45] (“Motion”). Having reviewed all
 2 papers submitted pertaining to this Motion, the Court
 3 NOW FINDS AND RULES AS FOLLOWS: the Court GRANTS
 4 Sugarfina’s Motion.
 5                                 I. BACKGROUND
 6 A.       Factual Background
 7          Plaintiff is the holder of the registered “CANDY-
 8 GRAM” trademark (“CANDY-GRAM”), No. 1,943,440.                      Compl.
 9 ¶ 15, ECF No. 1.           The registration covers “Candy” in
10 Class 30 and "Greeting Cards" in Class 16.                    Id.
11 Plaintiff has used CANDY-GRAM continuously in
12 interstate commerce in connection with the sales of
13 candy and greeting cards since it was issued in 1995,
14 and has renewed it every ten years.                  Id. ¶ 17.
15 Plaintiff uses CANDY-GRAM on its website,
16 www.candygram.com, and in its 800-candygram toll
17 number.        Id. ¶ 18.
18          Sugarfina is a luxury candy boutique.               Id. ¶ 9.
19 Sugarfina’s website features the option “Candygram,”
20 which allows customers to send candy products with
21 messages through its website and in-store kiosks.                       Id.
22 ¶¶ 26-27.         Plaintiff contends that no later than
23 February 2018, Sugarfina began infringing on
24 Plaintiff’s CANDY-GRAM mark as well as its common law
25 rights to the CANDY-GRAM service mark.                   Id. ¶ 2.
26          Plaintiff sent a cease and desist letter to
27 Sugarfina on April 26, 2018, regarding Sugarfina’s
28 alleged trademark infringement, but Sugarfina has
                                           2
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 3 of 7 Page ID #:535



 1 refused to comply with the request.                  Id. ¶¶ 19-20.
 2 B.       Procedural Background
 3          On June 11, 2018, Plaintiff filed its Complaint [1]
 4 asserting nine causes of action.1                 On October 10, 2018,
 5 the Court granted in part and denied in part [15]
 6 Defendants’ Motion to Dismiss.
 7          Sugarfina filed a Notice of Filing Bankruptcy with
 8 the Court on September 16, 2019 [37].                   On April 14,
 9 2020, the Court stayed this Action [42] pending the
10 Confirmation Hearing in Sugarfina’s bankruptcy
11 proceedings.
12          On May 26, 2020, Sugarfina filed its Status and
13 Result of Bankruptcy Court Hearing [43], explaining
14 that the Bankruptcy Court entered an order confirming
15 Sugarfina’s Plan of Reorganization (the “Plan”).                      On
16 June 1, 2020, Sugarfina filed a Supplemental Notice Re:
17 Status and Result of Bankruptcy Court Hearing [44],
18 detailing that the Plan had become effective as of May
19 28, 2020.
20          Sugarfina filed the instant Motion [45] on June 24,
21 2020.         Plaintiff failed to oppose, and Sugarfina then
22 filed a Notice of Non-Opposition [46] on July 17, 2020.
23 ///
24
            1
                Plaintiff asserts the following causes of Action: (1)
25 Federal Trademark Infringement; (2) Federal Trademark Dilution;
   (3) Unfair Competition, Trade Dress Infringement, and False
26 Designation of Origin; (4) California Common Law Unfair
27 Competition; (5) Unfair Competition; (6) Common Law Infringement
      of Trademark; (7) Common Law Infringement of Service Mark; (8)
28 Tortious Interference with Prospective Business Relationship; and
      (9) Unjust Enrichment.
                                           3
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 4 of 7 Page ID #:536



 1                                II. DISCUSSION
 2          Bankruptcy courts have the authority to grant
 3 injunctive relief under section 105(a) of the
 4 Bankruptcy Code.           See 11 U.S.C. § 105 (“The court may
 5 issue any order, process, or judgment that is necessary
 6 or appropriate to carry out the provisions of this
 7 title.”); see also In re Breul, 533 B.R. 782, 791
 8 (Bankr. C.D. Cal. 2015) (noting that the bankruptcy
 9 court has the power to enforce discharge injunctions
10 pursuant to its authority under section 105(a)).
11 Additionally, “ section 105 permits the court to issue
12 both preliminary and permanent injunctions after
13 confirmation of a plan to protect the debtor and the
14 administration of the bankruptcy estate.”                    In re Am.
15 Hardwoods, Inc., 885 F.2d 621, 625 (9th Cir. 1989).
16          Here, the Bankruptcy Court, in its Confirmation
17 Order, approved the discharge, injunction, and release
18 provisions in the Plan.              See Ex. 1 to Supp. Notice re:
19 Status and Result of Bankruptcy Court Hearing
20 (“Confirmation Order”) ¶¶ 19-20, ECF No. 44-1; see also
21 Ex. 3 to Supp. Notice re: Status and Result of
22 Bankruptcy Court Hearing (“Plan”) § 8.01, ECF No. 44-3.
23 Specifically, the Plan release claims and enjoins the
24 pursuit of new claims against Sugarfina:
25          FROM AND AFTER THE EFFECTIVE DATE, ALL ENTITIES
            ARE PERMANENTLY ENJOINED FROM COMMENCING OR
26          CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION
            RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN
27          OR THE CONFIRMATION ORDER.
28
                                           4
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 5 of 7 Page ID #:537



 1 Plan § 8.05(a).           The Plan also provides for a limited
 2 injunction against Defendants Resnick and O’Neill:
 3     UNLESS AGREED IN WRITING OTHERWISE BY THE
       REORGANIZED DEBTOR, LITIGATION AND/OR ANY
 4     CONTINUATION OF THE INSURED LITIGATION (TO THE
       EXTENT NOT RELEASED OR DISCHARGED HEREUNDER),
 5     SHALL BE ENJOINED FOR A PERIOD OF TWELVE (12)
       MONTHS FOLLOWING THE EFFECTIVE DATE.
 6 Id. § 8.06. The Plan defines the “Insured Litigation”
 7 as, among others:
 8          (b) that certain litigation currently pending
            as Global Apogee v. Sugarfina, Inc., et al.,
 9          with the District Court for the Central
            District of California as Case No.
10          2:18-cv-05162, and (c) any other claim or cause
            of action filed or raised or that may in the
11          future be filed or raised against a non-Debtor
            beneficiary of the D&O Insurance Policies for
12          which there is coverage under such Insurance
            Policies.
13 Id.
14          The Bankruptcy Court approved the release
15 provisions in the Plan, stating:
16          Except as modified herein, the releases and
            exculpation provisions contained in the Plan,
17          including but not limited to, those provided in
            Article VIII of the Plan, are hereby
18          authorized, approved, and binding on all
            Persons and Entities described therein . . . .
19
20 Confirmation Order ¶ 19.              The Bankruptcy Court also
21 approved the injunction provisions:
22          Pursuant to Article VIII of the Plan, except as
            otherwise expressly provided in the Plan or
23          this Order, from and after the Effective Date,
            all Persons and Entitles are, to the fullest
24          extent provided under section 524 and other
            applicable provisions of the Bankruptcy Code,
25          permanently enjoined from (i) commencing or
            continuing, in any manner or in any place, any
26          suit, action or other proceeding; (ii)
            enforcing, attaching, collecting, or recovering
27          in any manner any judgment, award, decree, or
            order; (iii) creating, perfecting, or enforcing
28          any Lien or encumbrance; (iv) asserting a
                                           5
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 6 of 7 Page ID #:538



 1          setoff or right of subrogation of any kind; or
            (v) commencing or continuing in any manner any
 2          action or other proceeding of any kind, in each
            case on account of or with respect to any
 3          claim, demand, liability, obligation, debt,
            right, cause of action, equity interest, or
 4          remedy released or to be released, settled or
            to be settled or discharged or to be discharged
 5          under the Plan or this Order against any person
            or entity so released or discharged . . . .
 6
 7 Id. ¶ 20.
 8          Because the Bankruptcy Court approved the Plan and
 9 confirmed the relevant discharge, injunction, and
10 release provisions in its Confirmation Order, Plaintiff
11 is effectively enjoined from continuing this Action.
12 Pursuant to the Plan and Confirmation Order, the Action
13 should be dismissed as to Suagrfina and stayed as to
14 Defendants Resnick and O’Neill until after May 28,
15 2021.
16          Accordingly, the Court GRANTS Sugarfina’s Motion.
17 See In re Kalikow, 602 F.3d 82, 93 (2d Cir. 2010)
18 (affirming grant of an enforcement motion that
19 “[sought] to enforce an injunction already in
20 place—[one] that was created by sections 1141 and 524
21 of the Bankruptcy Code and the express terms of the
22 [Plan] and Confirmation Order”).                 Additionally,
23 Plaintiff failed to oppose the instant Motion, which
24 the Court deems as consent to granting the instant
25 Motion.        See C.D. Cal. L.R. 7-12 (“The failure to file
26 any required document . . . may be deemed consent to
27 the granting . . . of the motion . . . .”).
28
                                           6
     Case 2:18-cv-05162-RSWL-E Document 48 Filed 09/08/20 Page 7 of 7 Page ID #:539



 1                               III. CONCLUSION
 2          Based on the foregoing, the Court GRANTS
 3 Sugarfina’s Motion.            The Court ORDERS Plaintiff to
 4 dismiss its claims against Sugarfina within seven (7)
 5 days of the date of this Order.                   The Court STAYS this
 6 Action against Defendants Resnick and O’Neill through
 7 May 28, 2021.
 8
 9
10 IT IS SO ORDERED.
11
                     8
12 DATED: September __, 2020                    /s/ Ronald S.W. Lew

13                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7
